NOTICE OF ALLOWABILITY 
Claims 1-3, 5-8, and 15-27 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance
Regarding claim 1, the recitation of “A system comprising: one or more processors; and memory communicatively coupled to the one or more processors and storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: initiating a communication session with a first device associated with a first user and a second device associated with a second user, the first user being associated with a first representation that includes a body part representation of a body part of the first user; determining that a signal indicating movement of an input device has not been received from the input device for a period of time, the input device being associated with the first device; based at least in part on the determining that the signal has not been received from the input device for the period of time, determining a location of at least one of: (i) the first device relative to the input device, or (ii) the input device relative to the first device; determining, based at least in part on the location, that the input device is located more than a threshold distance from the first device; and based at least in part on the determining that the input device is located more than the threshold distance from the first device, causing the first representation to be displayed via at least one of the first device or the second device without the body part representation “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 15, the recitation of “A system comprising: one or more processors; and memory communicatively coupled to the one or more processors and storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: initiating a communication session with a first device associated with a first user and a second device associated with a second user, the first user being associated with a first representation that includes a body part representation of a body part of the first user; determining a location of at least one of: (i) the first device relative to an input device associated with the first device, or (ii) the input device relative to the first device; determining, based at least in part on the location and a human model representing the first user, that the input device is located more than a threshold distance from the first device; and based at least in part on the determining that the input device is located more than the threshold distance from the first device, causing the first Serial No.: 17/081,769-6-- Atty Docket No.: P152-0002USC1Lee& Hayes Atty/Agent: Bradley W. Wagnerrepresentation to be displayed via at least one of the first device or the second device without the body part representation “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 21, the recitation of “A method comprising: initiating a communication session with a first device associated with a first user and a second device associated with a second user, the first user being associated with a first representation that includes a body part representation of a body part of the first user; determining a location of at least one of: (i) the first device relative to an input device associated with the first device, or (ii) the input device relative to the first device; determining, based at least in part on the location and a human model representing the first user, that the input device is located more than a threshold distance from the first device; and based at least in part on the determining that the input device is located more than the threshold distance from the first device, causing the first representation to be Serial No.: 17/081,769-8- Atty Docket No.: P152-0002USC1Lee& Hayes Atty/Agent: Bradley W. Wagnerdisplayed via at least one of the first device or the second device without the body part representation “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/kenneth bukowski/Primary Examiner, Art Unit 2621